UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                      )
JOHNSON WELDED PRODUCTS, INC., et al. )
                                      )
           Plaintiffs,                )
                                      )
           v.                         )                        Civil Action No. 13-00609 (ESH)
                                      )
SYLVIA M. BURWELL, et al.             )
                                      )
           Defendants.                )
                                      )


                                  MEMORANDUM OPINION

       The Court has carefully considered Defendants’ Objections to the Court’s Proposed

Order [ECF No. 8] and Plaintiffs’ Response [ECF No. 9]. Defendants request, and plaintiffs

object to, the inclusion in the injunction of the following paragraph:

       ORDERED that this injunction and judgment does not apply with respect to any
       changes in statute or regulation that are enacted or promulgated after this date,
       and nothing herein prevents plaintiffs from filing a new civil action to challenge
       any such future changes.

         In similar cases brought by for-profit corporations challenging the contraceptive

coverage requirement, several courts have entered orders containing the above-quoted language,

with both parties’ consent. E.g., Midwest Fastener Corp. v. Burwell, No. 1:13-cv-1337 (D.D.C.

Oct. 24, 2014); Gilardi v. HHS, No. 1:13-cv-104 (D.D.C. Oct. 20, 2014); see also Joint Mot. for

Entry of Inj. & J., Lindsay v. Burwell, No. 1:13-cv-1210 (N.D. Ill. Oct. 15, 2014); Joint Mot. for

Entry of Inj. & J., Am. Pulverizer Co. v. HHS, No. 6:12-cv-3459 (W.D. Mo. Oct. 15, 2014). The

Court does not believe that this language “adds ambiguity and confusion” to the injunction,

which, with the parties’ consent, already is limited to “the statute and regulations in effect on
June 30, 2014.” (Pls.’ Resp. to Defs.’ Objection to the Court’s Proposed Order [ECF No. 9].)

The Court, therefore, will include defendants’ proposed paragraph in its order.


                                                    /s/ Ellen Segal Huvelle
                                                    ELLEN SEGAL HUVELLE
                                                    United States District Judge


Date: October 24, 2014